Title: From George Washington to Elias Boudinot, 30 June 1783
From: Washington, George
To: Boudinot, Elias


                  
                     sir
                     Head Quarters Newburgh. 30th June 1783
                  
                  I have to acknowledge the receipt of your Excellency’s favor of the 26th, and to thank you for the information contained in it. 
                  If Congress should have already taken up, or should they be about to determine upon the subject of receiving possession of the Posts on the Western Frontier, which was mentioned in my Letters of the 3d of May and 7th of June, I would take the liberty to reommend Major General the Baron Steuben (who will have the honor of delivering this Letter) as a Gentleman very much acquainted with Military Dispositions, as well as with the Language commonly spoken in Canada, and on these accounts, particularly calculated to make the Arrangements which may be necessary on this occasion;  The Baron will not hesitate to undertake the negociation with General Haldimand, if it should be agreeable to the sentiments of Congress, and I need only add that from the zeal and intelligence he always manifested in the public Service, a judgement may be formed of the attention and fidelity which may be expected from him in the performance of this or any other duty which shall be committed to his charge.  I have the honor to be sir Your Excellency’s Most Obedient Servant
                  
                     Go: Washington
                     
                  
               